CaSe:lG-l7141-.]GR DOC#ZJ_J_S Filed:ll/l4/18 Entered:ll/lB/J_S 11230216 Pagel Of5

UNITED STATES BANKRUPTCY COURT
w wl tying
FOR THE DISTRICT OF COLORADO ma §ETH SC AF_G QER' CLEM

lnRe: 23538 l‘€§i’ ll_l 53 _`j‘;jg
Case No. l6- l7l4l JGR m

DENNIS K. OBDUSKEY,

 

Chapter 13

Debtor.

\/\/\/\/\/\/

 

RESPONSE OF DEBTOR REGARDING
MOTION FOR ADMINISTRATIVE FEES PURSUANT TO 11 U.S.C. 8 503(b) and 1326(3.)(2)

COMES NOW, the Debtor, filing this response pro se and seeks to have issues concerning the request by
attorney Jane Roberson for payment to be filed and on the record With the court.

l. Debtor filed a Chapter 13 Banl<ruptcy Petition on July l9, 2016.

2. Debtor’s Chapter 13 Was dismissed on September 28, 2018, prior to confirmation of` a plan.
Counsel Was paid $3,000.00 (plus a $310 filing fee) prior to the case.

3. Debtor learned of an increase in charged fees on September 13, 2018 in an email from
counsel and as part of a filing With an Amended Chapter 13 Plan and Was requested by
counsel to sign off on the Plan and did so at Document Number 109.

4. Debtor Was unaware of any exhibit filed by counsel concerning time records and only
discovered the exhibit on November 12, 2018 When reviewing his case in PACER, filed as
Document Number ll6, and Titled: ln Re OBDUSKEY, 16 l7l4l JGR HISTORY OF
TIME SPENT.

5. Debtor Wishes to ask the court to take notice of issues related to the Exhibit.
6. Attached as an Exhibit is debtor’s affidavit

WHEREFORE, Debtor, having signed the amended plan on September l3, 2018 Will NOT object to
payment of the requested fees but does note that he disagrees With some items listed.

/S/ 63>/{/\/\§¢> 3130

jennis K. Obdusl<ey
604 Alpine Ave.
Pueblo, CO 81005
Telephone: 303-816-1616
denniso@airbiz.net
Debtor

Respectfully submitted, November 14, 2018.

 

CaSe:lG-l7141-.]GR DOC#ZJ_J_S Filed:ll/l4/18 Entered:ll/lB/J_S 11230216 PageZ Of5

CERTIFICATE OF SERVICE
I certify that on 11/14/2018, a copy of this Response and Exhibit Were mailed, postage pre-paid, to
the following persons Via First Class USPS mail to:

Jane M. Roberson
Roberson LaW LLC
720 S Colorado Blvd
Unit 630-8

Denver, CO 80246

Mr. Douglas B. Kiel, Esq.

Chapter 13 Trustee ///

4725 S. Monaco St., Ste 120 /S/\

Denver, Co 80237 M 41 ©M
_/Dennis K Obdusl<ey v

 

 

CaSe:lG-l7141-.]GR DOC#ZJ_J_S Filed:ll/l4/18 Entered:ll/lB/J_S 11230216 PageS Of5

Aff"ldavit of Dennis Keith Obduskey

STATE OF COLORADO
COUNTY OF JEFFERSON

The undersigned, DENNIS KEITH GBDUSKEY, being duly sworn, hereby
deposes and says:

1. l am over the age of 18 and am a resident of the State of Colorado. 1 have
personal knowledge of the facts herein, and, if called as a witness, could testify
completely thereto.

2. 1 suffer no legal disabilities and have personal knowledge of the facts set forth
below.

3. On April 21, 2017, 1 inquired about the issue of a Proof of Claim via e-rnail from
Counsel lane Roberson and on Apri122, 2017, I requested via e~mail she provide
information about whether Wells F argo had provided a Proof of Claim in United
States Banl<ruptcy Court Case No. 16-17141 JGR.

4. 1 received copies of that Proof of Claim and related documents from counsel via e-
mail the following day. lt had been filed August 3, 2016.

5. 1 have no recollection of any conversation nor record of any email as
stated in History of Time Spent on August 10, 2016 concerning that
Proof of Claim 1-1 from alleged creditor Wells Fargo. I have requested
a copy of the email from counsel on November 12, 2018 after reading it
in the statement

6. 1 advised counsel on Apri123, 2017 that I had concerns about the
credentials of electronic signer of Proof of Claim 1~l submitted by
alleged creditor Wells Fargo.

7. On June 12, 2017, Wells filed a new Proof of Claim 1-2 signed by a
different party.

8. l encouraged counsel to file an objection to the Proof of Claim and it
was filed at Document Number 58 on August 10, 2017.

lof3

 

CaSe:lG-l7141-.]GR DOC#ZJ_J_S Filed:ll/l4/18 Entered:ll/lB/l$ 11230216 Page4 Of5

9. l had no further substantive discussion with counsel concerning the
objection process until after May 31, 2018 when counsel for Wells filed
a certificate of Contested Matter _at Document Number 74.

10.1 learned of requirements and needs for expert Witnesses only after a
Notice of Evidentiary Hearing was scheduled with the court on June 20,
2018 and in an email from counsel July 16, 2018 that 1 needed to
provide anything concerning any expert 1 intended to use.

ll.ln preparing for hearing 1 had agreed to use as an EXpert Witness J ames
Kelley and at various times, Kelley and Debtor worked with counsel to
attempt to meet deadlines agreed to by counsel. Documents were
supplied to counsel, who then declined to file them.

12. Counsel never sought leave to file any documents late.

13. On August 14, 2018 at Document Number 92, the court ordered that
documents Kelly had supplied in the unfiled report would not be
allowed due to missed deadlines.

14. Debtor withdrew the objection to the Proof of Claim at Document 98 on
August 24, 2018 due to items in paragraph 9-13 above.

15. Debtor, in consultation with counsel, then determined the best course of
action would be to withdraw the bankruptcy filing and refile with new
counsel to incorporate a change in Debtors income and new debts and
include counsel as a debtor in the new filing.

16. Counsel advised debtor that all fees already paid to Trustee would be
returned, less the 10 percent trustee fee.

20f3

 

CaSe:lG-l7141-.]GR DOC#ZJ_J_S Filed:ll/l4/18 Entered:ll/lB/l$ 11230216 PageB Of5

I declare that, to the best of my knowledge and belief, the information herein is
true, correct, and complete

'l\
B ecuted this z l;/J( day of NU\VCW\S€{_ , 20 l<K

i\M\/;> ll Ol/cm’§§f`/

Dennis Keith Obduskey (>

 

NOTARY ACKNOWLEDGEMENT
STATE OF COLORADO, COUNTY OF JEFFERSON, ss:

This Affidavit was acknowledged before me on this f if day of

0\) , split /,g/ by Dennis Keith Obduskey, who, being first
duly sworn on oath according to law, deposes and says that he/she has read the
foregoing Affidavit subscribed by him/her, and that the matters stated herein
are true to the best of his/her information, knowledge and belief.

 

 

 

DONNA ANDE,RSON _
NOTARY PuBLlc thary Public
sTATE oF coLoRAno
NoTARY m 20174009227 ,i
MY commission ExPiRi=_s 03/01/2021 \\j Ulfwh

 

 

 

rise (andsi;glni<)

My commission expires [:§ij ""’ 0 l ”' <;£)§}[

30f`3

 

